 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRike's, a Division of Federated Department Stores,Inc. and Retail Clerks Local 1552, Retail Clerks In-ternational Association, AFL-CIO. Cases 9-CA-11287-1 and 9-RC- 11876March 20, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn September 15, 1978, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent has excepted to the Administrative Law Judge's crediting ofMelinda Longenecker over Marsha Moritz on the basis of the findings thatMoritz was still employed by Respondent at the time of the hearing and thatMoritz had voluntarily appeared and testified at the hearing on Respon-dent's behalf. In support of its exception, Respondent submitted an affidavitof Moritz in which she stated that at the time of the hearing she was nolonger in Respondent's employ and that she had testified pursuant to a sub-pena. The Administrative Law Judge independently found, however, thatbased upon "comparative testimonial demeanor" he preferred Longenecker'stestimony over that of Moritz. Accordingly, we find it unnecessary to passupon the Administrative Law Judge's findings regarding Moritz' employ-ment status at the time of the hearing or whether she testified pursuant to asubpena.Respondent also has excepted to the Administrative Law Judge's creditingof employee Frieda Hensley, in part at least, because of her "religious con-victions." Federal Rule of Evidence 610 states: "Evidence of the beliefs oropinions of a witness on matters of religion is not admissible for the purposeof showing that by reason of their nature his credibility is impaired or en-hanced." We agree that a witness' religious convictions or lack thereof hasno bearing whatsoever on that witness' credibility. Accordingly, we find thatthe Administrative Law Judge erred in relying on Hensley's "religious con-victions." However, since the Administrative Law Judge also based his credi-bility resolution independently on Hensley's "testimonial demeanor," weadopt the Administrative Law Judge's credibility finding.2 In the absence of exceptions thereto, we adopt proforma the Administra-tive Law Judge's dismissal of the allegation that Respondent violated Sec.8(aXl) of the Act when Supervisor Jerry Severt told employee Henry Yospurthat because of Yospur's lack of seniority he might be out of a job if theUnion won the election.Further, since we are setting the election aside on other grounds, we find itunnecessary to pass upon the Administrative Law Judge's obiter dictum re-garding Objection 2 as set forth in fn. 40 of his Decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Rike's, a Division ofFederated Department Stores, Inc., Dayton, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, ex-cept that the attached Appendix B is substituted forthat of the Administrative Law Judge.IT IS FURTHER ORDERED that those allegations inthe complaint as to which no violations have beenfound be, and they hereby are, dismissed.IT IS FURTHER ORDERED that the election held atDayton, Ohio, on April 14, 1977, in Case 9-RC-11876 be, and the same hereby is, set aside, and thatCase 9-RC- 11876 be, and the same hereby is, severedfrom Case 9-CA-11287-1 and remanded to the Re-gional Director for Region 9 for the purpose of con-ducting a new election.DIRECTION OF SECOND ELECTIONA second election by secret ballot shall be con-ducted among the employees in the unit found appro-priate, at such time as the Regional Director deemsappropriate. The Regional Director for Region 9shall direct and supervise the election, subject to theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended. Eligible to vote are thosein the unit who were employed during the payrollperiod ending immediately before the date of issu-ance of the Notice of Second Election, including em-ployees who did not work during that period becausethey were ill, on vacation, or temporarily laid off.Also eligible are employees engaged in an economicstrike which commenced less than 12 months beforethe election date and who retained their status as suchduring the eligibility period and their replacements.Those in the military services of the United Statesmay vote if they appear in person at the polls. Ineligi-ble to vote are employees who have quit or been dis-charged for cause since the designated payroll periodand employees engaged in a strike who have beendischarged for cause since the commencementthereof, and who have not been rehired or reinstatedbefore the election date, and employees engaged in aneconomic strike which commenced more than 12months before the election date and who have beenpermanently replaced.3Those eligible shall voteI In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-241 NLRB No. 25240 RIKE'S, A DIV. OF FEDERATED DEPFT. S.ORESwhether or not they desire to be represented for col-lective-bargaining purposes by Retail Clerks Local1552, Retail Clerks International Association, AFL-CIO.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we committed certain unfairlabor practices and has ordered us to post this notice.We intend to abide by the following:The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT violate these rights of yours.WE WILL NOT question you in violation of theAct about your or other employees' union views,sympathies, activities, voting intentions, or exer-cise of any right under the National Labor Rela-tions Act.WE WILL NOT discriminatorily enforce or ap-ply against any employees who advocate or arein favor of a union any rule forbidding solicita-tion on our premises in any way differently fromthe way in which we enforce or apply (or fail toenforce or apply, or relax the enforcement or ap-plication of) and such rule.WE WILL NOT threaten any employee with theloss, cancellation, or withdrawal of any job-re-lated benefit (including, but not limited to, dis-counts on store purchases) or with layoff or otherdresses which may be used to communicate with them. Excelsior UnderwearInc., 156 NLRB 1236 (1966); N.LR.B. v. Wyman-Gordon Co., 394 U.S. 759(1969). Accordingly, it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 9 within 7 days after thedate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.reprisal because of union affiliation, support, orvoting or in case of unionization.WE WILL NOT offer or suggest that we will ad-just employee grievances in exchange for, or inthe event of, any employee abandonment of hisor her union support or for urging other employ-ees to do so or to vote against the Union in anyelection conducted by the National Labor Rela-tions Board, or in case of unionization.WE WILL NOT offer or hold out to any em-ployee the prospect of a promotion for speakingout against the Union or if he or she ceases his orher union activity or support.WE WILL NOT physically assault, restrain, co-erce, or otherwise unlawfully interfere with anyemployee in connection with his or her free rightto vote in accordance with his or her consciencein any Board-conducted election.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the rights guaranteed them in Section 7 of theAct.The election held on April 14, 1977, by the NationalLabor Relations Board has been set aside and its resultsvoided because of our conduct affecting the outcome ofthat election, as found by the Board, during the periodpreceding the holding of that election. In due time, an-other election will be held, and you will be notified of thedate, time, and place.All of our employees are free to join or not to join,to be active or not to be active on behalf of, or to votefor or not to vote for Retail Clerks Local 1552, RetailClerks International Association, AFL-CIO, or otherlabor organizations of their choice, as they see fit,without interference, restraint, or coercion from us.RIKE'S, A DIVISION OF FEDERATED DEPART-MENT STORES, INC.DECISIONPRELIMINARY STATEMENT; ISSuESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisconsolidated proceeding' under the National Labor Rela-t Case 9-CA-11287-1: Complaint issued June 30, growing out of chargefiled April 20, 1977. Case 9-RC-11876: Upon the basis of an RC petition forcertification of representative filed by the Union on January 20, 1977, aDecision and Direction of Election was issued by the Board's Regional Di-rector on March 25. A representation election was conducted under theRegional Director's auspices on April 14, 1977, resulting in 164 votes for and234 against representation by the Union and in 398 valid ballots cast and 7additional ballots challenged (total 405) out of approximately 448 eligiblevoters, the challenges being numerically insufficient to affect the electionoutcome. However, on or about April 19 or 20, 1977, the Union interposedtimely objections to the conduct of the election and to employer conductallegedly affecting its result. On September 2, the Regional Director issued aSupplemental Decision overruling certain of these objections and setting theremainder down for hearing, consolidating for that purpose the foregoingRC and CA cases, and, upon the coming in of the Administrative LawJudge's decision. transfernng the RC case to the Board.Unless otherwise indicated, dates are 1977 throughout.241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions Act, as amended, 29 U.S.C. §151, et seq. (The Act)was heard by me in Dayton, Ohio, on October 25-28 andNovember 7-10, 1977, (8 hearing days), with all parties par-ticipating throughout by counsel, who were afforded fullopportunity to present evidence and arguments, as well asto file briefs and proposed findings and conclusions2which,after unopposed application for time extension, were re-ceived by January 18, 1978. Record, proposed findings andconclusions, and briefs have been carefully considered.The principal issues presented are whether, in violationof Section 8(a)(1) of the Act, Respondent on various datesand occasions between January and mid-April--the eve ofa Board-conducted union representation election-engagedin improper surveillance over employees' lawful union or-ganizational activities, conducted coercive interrogationwith respect to employees' union views and activities, dispa-rately enforced against union-sympathizing employees anotherwise valid no-solicitation rule, threatened employeeswith loss of economic benefits and with layoff for unionsupport or in the event of unionization, offered to adjustemployee grievances if employees abandoned support ofthe Union and dissuaded other employees from voting forthe Union, offered promotion to an employee for proselytiz-ing other employees against the Union, offered financialassistance to an employee for dissuading other employeesfrom voting for the Union, exercised physical restraintagainst and attempted to seize an employee's personalproperty supposedly relating to employees' union activity,and physically assaulted and instructed an employee tovote against the Union. The union objections to the ensuingelection, also here for resolution by consolidation (fn. I,supra), cover most of the same issues, as will be shown.Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the following:FINDINGS AND CONC(LUSIONSI. JURISDICTIONAt all material times, Respondent has been and is a Dela-ware corporation engaged in operation of departmentstores in and around Dayton, Ohio, including its 5200 Sa-lem Avenue store about 7 miles northwest of Dayton (withover 400 employees, of 50 or more retail establishmentscomprising the Dayton Mall shopping center), the only lo-cation here involved. During the 12 months immediatelyantedating issuance of the complaint, a representative pe-riod, the gross volume of Respondent's business exceeded$500,000, and it purchased and received at its Dayton Mallstore, through direct shipments in interstate commerce fromplaces outside of Ohio, goods and materials valued at over$50,000.I find that at all material times Respondent has been andis an employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2), (6),and (7) of the Act and that at all of those times ChargingParty-Petitioner Union has been and is a labor organizationas defined in Section 2(5) of the Act.2 These alone total almost 300 pages.II. ALLEGED UNFAIR LABOR PRACTICESRespondent is alleged to have engaged in an assortmentof 8(a)(1) violations during the 3-month period (January-mid-April) up to the very eve of the April 14 Board-con-ducted representation election. These will be considered bysubject categories.A. Surveillance. January-April (Complaint Pars. 5(m)(i)and (ii))It is alleged3that Ms. Billie M. Shortt maintained unlaw-ful surveillance over Respondent's employees during themonths of January through April. Shortt is the supervisorof security of Respondent's department store.As to this, Respondent's cosmetics saleslady FrancineHarvey (a member of the union organizing committee) tes-tified that from November 1976 on, while she and othershandbilled, usually at the employee entrance at the autopickup door, she observed Shortt watching; and that on oneoccasion in February4she noticed Shortt leaning on a storecounter, chin in hand, observing or "staring" at her-apractice and stance which, according to Harvey, Shortt fol-lowed and affected for periods of around 15 minutes, inter-mittently during the day, over a period of months; and thatfrom January to or through April, Shortt followed nonem-ployee union representatives (the latter sometimes accom-panied by store employees) throughout the store. Conced-edly, Shortt made no accusation or comment to Harvey.Also concerning this, Respondent's plant saleslady (andunion organizing committee member) Jane Rousseau testi-fied that on April 13 (the evening before the election), whileshe was shopping in the store with fellow employee Harveyafter work, she and Harvey were "followed" by Shortt (inthe company of several others) to the jewelry counter,where they were asked by one of Shortt's associates or sub-ordinates (Wysong) what they were doing there. They re-plied that they were just shopping. When Harvey volun-teered, "Tomorrow is our big [Union election] day," Shorttrejoined, "[You] shouldn't get [your] hopes up." Rousseauand Harvey continued their shopping without interrup-tion-concededly neither at work nor engaged in any unionor other concerted activity within the Act's protection.Further, according to Respondent's budget store leadsaleslady of draperies, Lois Weist (also a union organizingcommitteeperson) and cashier-clerk Frieda Hensley, on orabout March , while they were handbilling with other em-ployees just outside of the back entrance to the store (lead-ing to a parking lot), they observed Shortt looking throughthe door and taking notes.5Regarding these alleged surveillance activities on herpart, Shortt merely testified, in effect, that in her capacity asRespondent's security supervisor at its Salem Avenue store3 Complaint pars. 5(m)(i) as amended at the heanng (to include April) and5(m)(ii).'Seemingly testifying concerning the same or another such incident, Re-spondent's sportswear saleslady Theresa M. Clark dates it early in March.I Hensley testified additionally that on the following morning while atwork, Department Manager Knox remarked to her that she had heard shehad been handbilling at the back door on the previous evening and that ifshe had seen her "I would have kicked your butt," to which Hensley re-sponded that she had a right to her views.242 RIKE'S, A DIV. OF FEDERATED DEPT. STORES(with Wysong and other subordinates), she is on the con-stant lookout for shoplifters, particularly in high pilferagesections of the store, for this purpose frequently or usuallypositioning herself in the cosmetics department near the"high shortage" ladies' and junior sportswear sections: thatshe is unable specifically to recall any occasion on whichshe rested on her elbow for an extended period of timeconcentrating her stare or attention on Harvey; and that itwas her practice to intermittently leave and return to herperch in the cosmetics department.Concerning these alleged surveillance activities on thepart of Shortt, while I credit the employees' testimony de-scribing them, I nevertheless am unable to regard them asviolative of the Act. As Respondent's store supervisor ofsecurity, it was Shortt's responsibility to observe and seewhat was going on concerning shoplifting and other secu-rity matters and in that connection to resort to appropriatemeasures and techniques, including positioning herself atstrategic vantage points, to combat store crime or impropri-ety. If, as here, in the course of the exercise of that respon-sibility, employees-here seemingly not even engaged inprotected concerted activity in the store-came within therange of or fell under Shortt's roving eyes, I am unable toperceive any illegality about that under the Act. Nor do Iregard Shortt's observation of the employees' open and un-concealed handbilling activities as violative of the Act,since those activities were carried on in the plain view of all.There was no element of "spying" or secret, illicit surveil-lance thereof on the part of Shortt. Nor was Shortt's note-taking of what was in her plain view to see, on Respon-dent's own premises or with immediate access thereto, andher presumed relaying of her observations to her employerin her capacity as its agent and supervisor, violative of theAct. Cf., e.g., Beaird-Poulan Division, Emerson ElectricCompany, 233 NLRB 736, 739-740 (1977); Tarrant Manu-facturing Company, 196 NLRB 794. 798 (1972); SchrementiBros., Inc., 179 NLRB 853 (1969); Emerson Electric Com-pany, 177 NLRB 75, 87 (1969); The Deutsch Company, etc.,165 NLRB 140. 144 (1967).It is accordingly found that the complaint allegationsconcerning surveillance by Shortt in violation of the Acthave not been sustained.6B. Interrogation: February-AprilThe complaint' alleges that Respondent, through variousof its supervisors and agents,' engaged in coercive interro-gation of employees concerning their union views, sympa-thies, activities, and voting intentions.1. Melinda Longenecker: Mid-February and March 29(complaint pars. 5(e) and 5(g))On this subject (complaint par. 5(e)), the testimony of Re-spondent's former saleslady for young men's clothing, Me-' A further possible instance of alleged surveillance on the part of Shortt(complaint par. 5(m)(ii)), involving alleged interrogation of Respondent's for-mer saleslady Melinda Longenecker by Security Chief Larry Kroger, is dealtwith under the subject of sec. B. "Interrogation," infra, B, I, fn. 9. See also fn.40, infra.7 Complaint pars. 5(e) (c), (bXi), (g), (nXi), and (nXii).I All persons identified herein as Respondent's supervisors and agents areadmitted by the answer to be such.linda Longenecker-currently employed in internal securitywork for stores including Respondent's-is uncontradicted.Longenecker's testimony shows that while she was at workone afternoon in February, she was beckoned to the tele-phone by Respondent's Security Supervisor Billie Shortt.9Respondent's Security Chief Larry Kroger-who, withoutexplanation, was not called to testify-on the wire askedLongenecker what she had been talking about to her (andher fellow-employee Ryan's) worktime store visitor Fuchs,a union representative not employed at the store. Prevari-cating, Longenecker responded, "[A]bout an old white-haired lady." Although the incident is uncontradicted, I cansee no illegality in it under the Act. As has been said,"Working time is for work" (Republic A viation Corporationv. N.L.R.B., 324 U.S. 793, 803, fn. 10 (1945), quoting fromPeyton Packing Company, 49 NLRB 828, 843 (1943)). Astorekeeper may not be faulted for noncoercively inquiring,as here, of an employee what business-store or personal-the employee is transacting during paid working time, in-cluding with a union organizer not employed in the store.Cf., e.g., Mason & Hanger-Silas Mason Co., Inc., 167 NLRB894, 910,(1967), enfd. in relevant part 405 F.2d 1 (5th Cir.1968): Sarkes Tarzian, Inc., 157 NLRB 1193, 1205 (1966),enfd. 374 F.2d 734 (7th Cir. 1967), cert. denied 389 U.S. 839(1967); Threads-Incorporated, 124 NLRB 968, 976-977(1959). There is no indication that anything further wasmade or came of the described incident, which I find not tohave been violative of the Act under the circumstances de-scribed.Another alleged incident involving interrogation of Lon-genecker is set forth in the complaint (par. 5(g)). As to this,Longenecker testified that on March 29 she was ap-proached at work by her department manager, MarshaMoritz, who asked her how she was going to vote in theupcoming union election. Longenecker responded that shehad not yet made up her mind. Flatly denying that sheasked Longenecker how she intended to vote, Moritz' ver-sion of this incident is that she merely responded to aninquiry initiated by Longenecker to Moritz that Longe-necker was "interested in familiarizing herself with bothsides," in order to make up her mind about the Union, andthat Moritz merely answered Longenecker's questions.Moritz' version thus throws an entirely different cast uponthe entire episode. However, upon comparative testimonialdemeanor observations, I prefer and accept Longenecker'sversion. I found Longenecker to be an extremely impressivewitness not prone to fictionalizing, exaggeration, or selec-tive recall. I was not similarly impressed by Moritz, whoprofessed a somewhat selective memory. Furthermore,Longenecker, who is engaged in police-type work and whoselected her words with care and did not deviate from hertestimony, is no longer an employee of Respondent andattended under subpena, unlike Moritz, who is still in Re-spondent's employ and at least potentially an interestedwitness. In any event, on comparative testimonial demea-nor observations, as already indicated, I have no hesitancyin preferring the testimony of Longenecker. It is accord-' See fn. 6, .rura. I do not regard Shortt's calling Longenecker to thetelephone, or any immediately preceding observations of Longenecker byShortt, under the circumstances described, as constituting surveillance orother action violative of the Act on the part of Shortt.243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly found that this incident of interrogation is establishedby a fair preponderance of substantial credible evidenceupon the record as a whole.2. Frieda Hensley: February 24 (complaint para. 5(c))Respondent's cashier-clerk Frieda Hensley testified withgreat credibility that while in the office of Respondent'spersonnel administrator, Millie Griffin, on or about Febru-ary 25, concerning a possible vacation pay discrepancy,'°Griffin questioned her about whether she had received aletter from the Union and why anybody would want to joina union. Hensley replied that she had gone to the unionmeeting to learn and judge for herself, and that "had youbeen there and seen the people opening up their hearts tothose union people about their problems, it was almost likebeing in church." Griffin thereupon indicated that theUnion was coming between the employees and the Com-pany, prompting the response from Hensley that the trou-ble was that the employees got nowhere by going to theCompany directly and that this was one of the reasons theemployees had sought out the Union. Griffin said she wouldnot work there if the Union came in because of union graft,as at her husband's place of employment. This drew fromHensley the rejoinder that her own husband's working con-ditions had improved under a union. Griffin pressed Hens-ley as to why Hensley wanted to continue on with theUnion "rather than come [to us] .... that's what [we arehere] for." Calling attention to such matters as her lack ofseniority after 19 years, working until I p.m. before Christ-mas, and cutbacks in vacations, Hensley defended herunion adherence, describing it as "like going to church."Salem Mall Personnel Administrator Millie Griffin (andprior thereto its Director of Personnel Relations in itsdowntown store) throws an entirely different cast upon thisepisode. Conceding that Hensley was in her office to discussan unremembered personal problem, after Hensley de-scribed the problem, she (Hensley)-according to Griffin-added, "This is why others are interested in a Union,"drawing from Griffin the rejoinder that "I wish I knew whatthose things were so that I could help.... We could do ittogether and we didn't need someone else to help us do it,"and a reference to her husband's problems in a union shop(succeeded by a counterreference by Hensley regarding herown husband). According to Griffin, she added, "Only ifthe [employees] would come to us and talk to us. That wecouldn't do anything about problems if they didn't talk tous about them." Also according to Griffin, when she spokeof her husband's experiences with "dishonesty" under aunion, Griffin could "not recall" (seemingly in possible con-trast to her earlier testimony, described above) whetherthere was any response by Hensley. Although Griffin con-cedes she did indeed ask Hensley "why would anyone wantto have someone else .. referring to the Union ..helpthem with their problems when we could help them if weknew what they were," Griffin professes to be unable to"recall" Hensley's response. According to Griffin, Hensleydid liken her attendance at a union meeting to attendance'0 To Hensley's inquiry as to why she had received only 35 hours insteadof her 40-hour working week, Griffin explained that Hensley's sick time wasdeducted or prorated.at a "church service," but (still according to Griffin) Hens-ley indicated she was not interested in the Union but hadgone merely to listen to others; and, in turn, Griffin listenedto Hensley.After carefully comparing and weighing my testimonialdemeanor observations of these two witnesses, I have gravedifficulty in accepting Griffin's bland description of the epi-sode in question (to the extent of her imperfect or selectivememory recall"), and after observing Hensley as she testi-fied, I simply cannot believe that Hensley-an extremelyimpressive witness, with religious convictions, who contin-ues in Respondent's employ since 1958, about 20 years'2-brazenly fabricated her described version of the episode inquestion. Accordingly preferring and crediting Hensley'sversion, I find that this alleged incident of interrogation isestablished by a fair preponderance of substantial credibleevidence upon the record as a whole.3. James C. Gilroy: Last week of March (complaint para.5(b)(ii))Respondent's housekeeping maintenanceman James C.Gilroy, a union activist and member of the union organiz-ing committee, testified that around the end of March hewas called into the office of Dresses and Coats DepartmentManager Margaret J. Ford, who, after reminding him ofpast discussions, asked him outright how he was going tovote in the upcoming union election. He replied that, just asin the presidential election, it was his own business, where-upon, persisting, Ford asked him to speak to his coworkerLydia Willingham with a view to changing her mind, add-ing that employees could gain advantages from manage-ment not available through the Union. At this, Gilroy re-marked that he hoped she had her head screwed on right,and he left.Respondent's Dresses and Coats Department ManagerFord displayed a rather eclectic recollection of this episode,which she concedes occurred but which she insists involvedan uninvited visit to her office by Gilroy. Although Forddenies she reminded Gilroy of past discussions, questionedhim concerning his voting intentions, asked him to inter-cede with Willingham, or indicated the possibility of advan-tages flowing from management, she admits that Gilroyspoke of the privacy of his voting intentions but she pro-fesses-quite unconvincingly, to my view-to be unable torecall the context in which this subject arose. First denyingthat Gilroy made any remark about her (Ford's) head beingscrewed on right, Ford then seemingly backtracked and tes-tified she merely could not "recall" that.I found Gilroy, who was not cross-examined by Respon-1 Regarding Griffin's professed difficulties of recall, although she con-ceded on cross-examination that she had instructed supervisory employees toobserve and report back to her on employees' handbilling activities, sheprofessed to be unable to "recall" whether the handbilling activities of Hens-ley-open and notorious as they seemingly were-were observed by her orreported to her. I find this somewhat difficult to accept.12 We have been instructed that currently employed witnesses, exposingthemselves to employer displeasure through their adverse testimony and thusto potential risk of job reprisal, may merit an extra meed of credibility. Cf.Georgia Rug Mill, 131 NLRB 1304, 1305, fn. 2 (1961), enfd. as modified, 308F.2d 89 (5th Cir. 1962); Wirtz v. B.A.C. Steel Products, Inc., 312 F.2d 14, 16(4th Cir. 1962).244 RIKE'S, A DIV. OF FEDERATED DEPT. STORESdent, to be a highly credible witness whose testimony hadthe solid ring of truth. Ford, on the other hand, observed asshe testified, impressed me as to a degree evasive, in addi-tion to having a professedly clouded recollective sensorium.Since, upon comparative testimonial demeanor observa-tions. I have no hesitancy in preferring and crediting Gil-roy's testimony, it is found that the described additionalinstance of interrogation has been established by a fair pre-ponderance of substantial credible evidence upon the rec-ord as a whole.4. Francine Harvey: March 31 (complaint par. 5(n)(i))Respondent's cosmetics saleslady Francine Harvey testi-fied credibly and without contradiction that on March 31Sunday Manager Fred Walker approached her at workand, after saying he wished to talk to her, indicated he hadbeen instructed by the Company to "find out what theproblems were and why [the employees] wanted a union,"explaining that "N.C.R. [National Cash Register] ...hadmoved out of town and that hundreds of people were out ofjobs ... because the union came in and lots of people [are]out of jobs.... [I can't] grasp the fact that anybody [wants]a union." At this point Harvey indicated she did not wish tobe drawn into this discussion, and Walker left.Since without explanation Walker was not produced tocontrovert this testimony by Hanrvey, which I credit, I findthe incident as testified to by Harvey established. AlthoughHarvey declined to become enmeshed in the discussion onunionization and her views which Walker instigated, theincident in question may be and is nevertheless viewed ascoercive, restraintful, and violative of the Act. Contrary toRespondent's apparent argument, it is unessential to viola-tion of the Act that an employee be stung to respond affir-matively to attempted employer interrogation. Such em-ployer activity may be coercive, restraintful, and ininterference with employees' rights protected under the Acteven if the employee at whom it is leveled fails to respondaffirmatively. Moreover, if, as in this case, the employeedoes respond affirmatively to the extent of specifically refus-ing to be drawn into the discussion provoked by the Em-ployer, that in itself may serve as a clue to the Employerthat it is because the employee is harboring prounion senti-ments that he is not responding with a resounding dis-avowal of such sentiments, else why should he not un-equivocally deny them when asked?Under all of the undisputed circumstances, it is foundthat the interrogation episode in question stands estab-lished.5. Jane Rousseau: April 5 (complaint par. 5(n)(ii))A final alleged instance of interrogation involves Respon-dent's plant saleslady Jane Rousseau, who testified-alsowithout contradiction-that on or about April 5 she wasapproached at work by Respondent's Sunday manager,Fred Walker, who put the direct question to her. "[H]ow[do you feel] about the 3rd party ... the union." Notwith-standing Rousseau's response that she "didn't think wewere supposed to talk about [it] on store time," Walkercontinued in the same vein, adding something to the effectthat he liked to work for Respondent and did not under-stand why the employees would want the Union.As in the instance of Harvey, supra, the testimony ofRousseau stands wholly uncontradicted, and, for the samereasons as in the Harvey instance, I find the interrogationincident involving Rousseau established.C. Disparate enforcement of no-solicitation rule. Februaryand April 7 (complaint Par. 5(o))It is alleged' that during February and on or about April7 (a week before the union representation election) Respon-dent enforced its otherwise valid no-solicitation rule dis-criminatorily against prounion employees while permittingantiunion employees to speak and campaign against theUnion.It is agreed that at all material times Respondent has hadin effect the following no-solicitation rule:1. Any solicitation by any persons who are not em-ployed by Rike's is prohibited at all times throughoutall Rike's locations.2. It is the policy of the company that solicitation byour associates is prohibited on all selling floors duringall hours when the store is open to the public. Solicita-tion by associates is also prohibited in all sales support-ing areas during an employee actual working sales sup-porting areas during an employee actual working time,i.e., actual 'productive time,' not including lunch time,paid break, etc.3. This rule applies at all Rike's locations and in-cludes solicitation for lotteries, raffles, charitable orpolicital [sic] organizations, labor organizations, frater-nal organizations, and the like. The only exceptions tothis policy are the annual United Fund Campaign andthe semi-annual Group Blood Drive, both of which aretotal company projects.4. This policy will be strictly enforced at all loca-tions. Violations should be reported to the PersonnelDepartment immediately. Violators will be subject toappropriate discipline.The aggregate, mutually corroborative, credited testi-mony of General Counsel witnesses Harvey, Longenecker,Pullen, Rousseau, Booher, Weist, Clark, and Eastridge-allRespondent's employees now or at the time-fairly estab-lishes that although Respondent enforced this no-solicita-tion rule with determination and rigor against union advo-cates, it at least tolerated and condoned, if it did notsanction and authorize, its breach by nonsupervisory (aswell as supervisory) personnel opposed to the Union.In illustration of Respondent's condonation, if not sup-port, of antiunion solicitational activities by its staff, cred-ited testimony of employees Harvey and Rousseau concern-ing Sunday Manager Walker's solicitous antiunionadvances upon them will be recalled. Additionally, about aweek before the April 14 Board-conducted election, accord-ing to uncontroverted testimony of Respondent's formershipping-receiving-mailing and relief security clerk JuliaAnne Booher, whom I credit, Booher was approached1 Complaint par. 5(0).245 DI)4l.ISIONS OF NA IIONAI. LABOR RELATIONS BOARDwhile at working by Mary Riley, a rank-and-file pay clerkand secretarial employee (who later served as the companyobserver at the Board-conducted election). Riley solicitedBooher to sign a paper about "Rike's not needing a union."Booher declined. Later in the day, while Booher was dis-tributing mail in the office. Riley again on working timerenewed her request to Booher that the latter sign the docu-ment. When Booher again refused, Riley remarked that she(Riley) was worried about Booher's job, but that if Booherchanged her mind about signing the antiunion document itwould be available in the office of Shoe Department Man-ager Margaret Greene fir Booher's signature. When Boo-her later, out of curiosity, checked in Department ManagerGreene's office, she did indeed see that document there, tothe effect that the signers did not desire a Union. Since,without explanation, neither Riley nor Greene was called tocontrovert the foregoing, the described testimony of Booherstands uncontradicted and is credited.In March or April, again shortly prior to the election, asestablished by the mutually corroborative credited testi-mony of Respondent's employees Eastridge, Pullen, Longe-necker, and Rousseau. at the employees' regular Saturdaymorning assemblage, shoe salesman Rick Couture whowas not called to controvert this in any way was permit-ted, in the presence of and without interference from ordisavowal then or thereafter by any of Respondent's super-visory personnel, including Store Manager Gary E. Molin,to take the podium (allegedly set up for the first time) andfrom prepared notes to make an antiunion speech, pro-claiming that "the 3rd party or the union was upsetting ourstore and that ...if the people in the store didn't like theway the store was run, they should get the hell out." Var-ious department managers applauded these remarks. WhenStore Manager Molin then went to the podium. he statedthat although he did not know the speech was going to bemade he nevertheless agreed "we did not need the 3rd party[Union]." In no way did Molin or any other of the numer-ous store supervisors there seek to prevent Couture fromtalking, interrupt him, or in any way disavow what he said.In his testimony concerning this episode, Molin acknowl-edged that in his office prior to the assemblage in question,although he had been informed by his high-ranking sub-ordinate, Divisional Group Manager Spano, that Spanohad learned from Couture's supervisor, Shoe DepartmentManager Margaret Greene, that Couture was going "togive the speech today," Molin did nothing to stop Couture.Molin attempted to justify this at the hearing- -in contra-distinction to his pretrial affidavit-by explaining that hehad done nothing to stop Couture's intended speech (whichhe apparently had also been alerted about by Spano duringthe previous week) because it was only "hearsay" and that,besides, it would have been "rude" as well as "poor judg-ment" for him to interrupt Couture.In dramatic contrast to Respondent's toleration, it notsanctioning of, acquiescence in, and approbation of; theseantiunion solicitations of its employees in relaxation or vio-lation of its professed no-solicitation rule is its rigorous en-forcement of that rule against its union-adherent employ-ees. Thus, subsequent to the described Couture speechincident and about a week prior to the April 14 election asestablished by the mutually corroborative. credited testi-mony of General Counsel witnesses Harvey, Weist, and('lark- Respondent's cosmetics saleslady and union pro-tagonist Harvey was, during her breaktime", carrying a let-ter to Budget Men's Department employees Kennedy andWells for their signature, requesting a talk by a union repre-sentative. Harvey was accosted by Department ManagerPhilip Parker, who demanded to know what she had withher that was "disturbing [my] people." When Harvey toldhim it was none of his business, Parker refused to permither to return to work before she showed him the document,chasing her back and forth around a clothes rack androughly grabbing her by the arm as well as attempting toseize her purse (into which she had placed the paper). WhenParker exclaimed that that was "strike three and ... [you]evidently [have] something to hide," Harvey showed himthe document (G.C. Exh. 2), which then bore 18 employeesignatures. After Parker read it, he told Harvey she shouldnot be doing this "on store time." She pointed out to Parkerthat antiunion personnel were being permitted to do so.The document in question, with many additional signa-tures, was subsequently delivered to Store Manager Molin.According to employee Weist, who had typed the docu-ment, it was provoked by Respondent's having permittedCouture earlier to make the aforedescribed antiunionspeech to employees, and the prounion employees merelywanted equal treatment. Molin's response, however, wasthat he would not "let the store be a forum for the union"and that "there [will] be no invitation sent to the union."The nature and quality of Respondent's application andentorcement of its no-solicitation rule is thus revealed asrather startlingly different, depending upon to whom it wasapplied-in favor of whom it was relaxed, and againstwhom it was enforced. As here shown and established be-yond peradventure of doubt, Respondent relaxed or failedto apply that rule against antiunion advocates, while it ap-plied the rule with strict severity and rigor against unionadvocates. General Counsel does not contend that the ruleitself is violative of the Act but merely that it was dispa-rately and discriminatorily applied against union-advocat-ing employees in violation of the Act. Cf, e.g., RockwellInternational C'orporation, 226 NLRB 870, 875-876 (1976);The Contract Knitter, Inc., 220 NLRB 558, 560 (1975); Ma-son & Hanger-Silas Mason Co., Inc., 167 NLRB 894 (1967),enfd. as modified 405 F.2d 1 (5th Cir. 1968). As shown,disparate and discriminatory application of Respondent'sown rule in relation to different rank-and-file employees hasbeen amply demonstrated by preponderating credible evi-dence, much of it uncontradicted. It is accordingly foundthat these allegations of the complaint have been estab-lished.'514 While Harvey was on breaktime, the two employees (Kennedy andWells) in the Budget Men's Department apparently were not, although theywere not waiting on customers but merely hanging pants on a rack.1 This is not to suggest that an employer is under obligation to invite orpermit a union to utilize or have access to the employer's premises for thepurpose of addressing employee assemblages there (particularly in absenceof proof of nonexistence of reasonable alternative modes of reaching theemployees): or that an employer may not prohibit union solicitation duringthe worktime of solicitor or solicitee; or that an employer may not itselfconduct employee assemblages to present its views. without thereby creatingan obligation to permit a union to do likewise. Cf.. e.g., Republic AviationCorporation v.,V LR. B., 324 U.S. 793 (1945). It means only that, under thecircumstances here shown, Respondent was required to apply its own no-246 RIKE'S. A DIV. OF FEDERATED )EPT. SORESD. Threats of Loss of Economic Benefits and of 'Latof/:February-April (Complaint pars. 5(1)(i). (h)(i) and (ii), (a),(j)(i), ()(ii). (i)(ii), (f), (k), and (h)(iii))1. Henry Yospur: February (Complaint par. 5(1)(i))Respondent's stockman Henry Yospur testified thatwhile at lunch in the employees' lounge in February, withhis supervisor, Shipping and Receiving head Jerry Severtthe latter remarked to him, "I'd hate for the union to comein and put you out on the breadlines ... because [you don't]have that much seniority." While Severt (no longer in Re-spondent's employ) denies or is unable to recall any suchspecific conversation and I credit Yospur, I do not view thisparticular remark by Severt as being other than in the cate-gory of a random expression of personal opinion or predic-tive hyperbole, readily evaluatable by Yospur for what itwas as such and not rising to the level of a threat imputableto the employer as a violation of the Act. I therefore findthis allegation of the complaint (Par. 5(1)(i)). to the effectthat Yospur was told in violation of the Act that he "couldbe laid off if he chose to support the Union," not sustained.2. Francine Harvey, Gregory Brown, et al.: February 26(Complaint pars. 5(h)(i) & (ii))The complaint alleges that on or about February 26Store Manager Gary E. Molin told an assemblage of em-ployees that they would lose their employee discounts andother benefits and would be laid off in the event of union-ization.In support of this allegation, the composite credited testi-mony of employees Francine Harvey and Melinda Longe-necker establishes'" that at a regular Saturday morning em-ployees' assemblage on the date in question, Molin. whileconsulting a paper "occasionally" only, stated that "There[is] an outside 3rd party knocking at the door which wedidn't need and the outside 3rd party was the union andthat if the union came into the store, that the hours wouldbe cut, extras would be laid off; we would lose our benefits.our discount; no more store picnics. Kings Island days thatwe had.... [about benefits that would be taken away, he]mentioned our profit sharing.... He said that we wouldlose our profit sharing." This was said to an assemblage of75 to 100 employees and supervisors. apparently most em-distribution rules to its own rank-and-file employees in an evenhanded. non-discnminatory manner. in contrast to the situation here, where. notwith-standing rules under which essentially all employee solicitation is proscribed.antiunion solicitation by some rank-and-file employees was sanctioned whileat the same time prounion solicitation by other such employees was nottolerated. Cf. Walton Manufacturing Company, 126 NI.RB 697, 698 (1960).enfd. 289 F.2d 177 (5th Cir. 1961); The Wm. H Block Companv. 150 NLRB341, 343, fn. 6 (1964): State Chemical Compans, 166 NLRB 455 (1967): TheSardis Luggage Company, 170 NLRB 1649, 1654-55 1968).J6 Although Molin testified that he did no more than read from a "FactSheet" (Resp. Exh. 8a) without departing from its wording, I found him to bea far less than satisfactory witness, at times given to evasion and even seem-ing departure from or equivocation concerning his pretrial affidavit. as wellas to implausible and unpersuasivepostfacto rationalizations (e.g .his unpersuasive "explanations" for not stopping or interrupting employee ('outure'santiunion speech, supra), and accordingly prefer and credit the employees'described testimony indicating that as is not unusual in cases of this na-ture-the "reader" departed from, added to, or embellished the precisewording of the text before him. Cf., e.g.. Georgetown Dress (orpraitin. 201NLRB 102. 113 114 (1973).ployees (including Longenecker) being part-timers or "ex-tras." The statements, aimed directly at all employees'pocketbooks and beamed largely at its many part-timers or"extras." were clearly coercive and in that category ofthreats explicitly excepted from the Section 8(c) statutoryfreedom of expression provision. As such, they ran afoul ofthe Act and were plainly unlawful. Cf., e.g.. N.L.R.B. v.Gissel Packing Co.. Itc(., 395 U.S. 575, 617 620 (1969);N.I..R.B. v. Echange Parts Co., 375 U.S. 405. 409 410(1964); Henry 1. Siegel (o.. Inc. v. N.L.R.B., 417 F.2d 1206,1208, 1214 (6th Cir. 1969), cert. denied 398 U.S. 959 (1970);N.L.R.B. v. Kings/ord, 313 F.2d 826, 832, and cases cited(6th ('ir. 1963); .I..R.B %. ederbush Co., Inc., 121 F.2d954, 957 (2d Cir. 1941 (Components, Inc., 197 NLRB 663(1972); Wigvsnl Mills, Inc., 149 NL.RB 1601, 1611, 1618(1964), enfd. 351 F.2d 591 (7th Cir. 1965). 1 accordinglyfind these allegations of the complaint sustained by a fairpreponderance of substantial credible evidence upon therecord as a whole.3. Gregory Brown: February 28 (complaint par. 5(i)i))The complaint alleges that on or about February 28,'7Respondent's Department Manager (Areas No. II, 31, and32) Patrick A. O'Connell told employees that Respondent"would take away existing benefits if the Union was votedin."Testif'ing in support of this allegation, Respondent'ssporting goods employee Gregory A. Brown stated that athis departmental meeting on the date in question. Depart-ment Manager O'(Connell appearing to read from a paper,stated that Rike's employees had better wages than those atunionized stores and that "there would be layoffs if theunion came in because the Company couldn't afford to paythe higher wages and extra benefits." O'Connell denies say-ing this. While I was well impressed by the testimonial de-meanor of Brown. I was also favorably impressed by that ofO'Connell. and, in the face of O'Connell's flat denial, wouldhave no rationally persuasive basis, in regard to this par-ticular incident, fr preferring Brown's assertion as clearly,substantially, or airl preponderating over O'Connell's de-nial. I accordingly find that General Counsel has failed tosustain the burden of proof w hich is his in this regard, andgrant Respondent's motion to dismiss this allegation of thecomplaint. (Cf. (Consolided Edison Co. v. N.L.R.B., 305U.S. 197. 230 (1938): cf. Beaird-Poulan Division, EmersonElectric C(., 233 NI.RB 736 (1977): AAA Lapco. Inc., 197NLRB 274 (1972); Blue Flash Express, Inc., 109 NLRB591. 592 (1954)4. Francine lfarve: March I (complaint par. 5(a))It is further alleged that on or about March I Respon-dent's Cosmetics and Fine Jewelry Department ManagerVickie S. Eib threatened employees with loss of existingbenefits in the event of unionization.In support of this, Respondent's cosmetics salesladyFrancine Harve) testified that at her departmental meetingon March 1. her department manager Vickie Eib. ad-'D I)ate as amended a t the hearing.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdressed the department employees, extemporizing with orfrom a paper in her hand, telling the assembled employeesthat employees at a local discount store (Goldman's) werenot receiving the pay the Union had "promised," that uniondues were the only moneys a union could promise and thesewould go for union officials' "trips to Hawaii," that under aunion employees could no longer go to the departmenthead,' that employee grievances could take a year to re-solve, that under a union employees would "lose all of[your] rights as an individual," that "[your] hours would becut and that the union couldn't protect you from being laidoff," and that "everything would be wiped out ...[you]would have to start from zero."While Eib denies making at least some of these state-ments, her testimony as Respondent's witness indicates thatshe did indeed extemporize, utilizing the document or docu-ments ("Fact Sheet[s]") before her merely as a guide, par-tially, or only "basically" (Eib's expression), while "ex-pounding on the facts" (also Eib's expression), and that shedid indeed range therefrom while addressing her employ-ees'9 (26 or so) on paid company time, sometimes duringcustomer business hours, from 4 to 8 times per week. Forthis and other reasons based upon testimonial demeanorobservations20and her demonstrated zealous promanage-ment bias, I received an adverse impression of her credibil-ity, and I much prefer the testimonial tone and caliber ofHarvey. Accordingly crediting Harvey's described testi-mony over that of Eib, I find the complaint allegations inquestion established by a fair preponderance of substantialcredible evidence upon the record as a whole.5. Lois Weist: March 7 (complaint par. 5(j)(i))The complaint speaks of another instance of economicthreat, this one on March 7 by Respondent's Budget Men's,Domestics, Children's, and Boy's Department ManagerPhilip R. Parker.In support of this, Respondent's budget draperies leadsaleslady Lois Weist, in its employ for over 20 years, testi-fied that at a departmental assemblage of some 10 to 12employees on March 7 Department Manager Parker, aftermaking some allegedly inaccurate, misleading, or criticalantiunion statements, told the assembled employees that inthe event of unionization the store would "have to takeaway something like [your] store discount, employee dis-count. [T]he newest people, the extras, would be laid offbecause if Rike's gave something, they would have to takeaway something and [you] could start out with zero....IS This constitutes a misstatement of the law, there being an express statu-tory provision to the contrary in Sec. 9(a) of the Act. Cf. Henry 1. Siegel Co.,Inc v. N.L.R.B., 417 F.2d 1206, 1215 (6th Cir. 1969), cert. denied 398 U.S.959 (1970); N L.R.B. v. Graber Manufacturing Company, 382 F.2d 990. 991(7th Cir. 1967); Dixisteel Buildings, Inc., 186 NLRB 393, 395-396, fn. 6(1970), enfd. 445 F.2d 1260 (8th Cir. 1971). At the hearing, Eib attemptedunpersuasively, during cross-examination, to alter, water down, or equivo-cate concerning her pretrial sworn statement to the same effect, impairingany favorable assessment of her credibility.19 Cf. fn. 16, supra, and case cited. Eib conceded her average meetingslasted 15 to 30 minutes, of which only 2 to 3 involved reading the "FactSheet." Among other things, she testified that she is certain that she toldemployees that "if the Union came in and we had a closed shop ... everyonewould be forced to join the Union." But cf. the Act 17 and 8(aX3). On cross-examination she denied knowing the meaning of "checkoff."° See, e.g., fn. 18, final sentence, supra.Another thing he said was that if the union got in and ... ifwe were written up a couple of times for something or wewere late, we could be fired. He also said that we could loseour profit sharing.... He said that we'd have to pay uniondues, regardless of the number of hours we worked and wewould, if the union got in, we would have to join or or [sic]quit."While Parker's version of this episode is at odds with thatof Weist, Parker's version is interlaced with professed recol-lective lapses and alleged inabilities to "recall"; and, al-though he no longer works for Respondent, Respondent isnow one of his customers in his current capacity as a cos-metics salesman, so that he may be regarded as having apotential interest or bias favoring Respondent. Further-more, while poorly impressed with Parker's testimonial per-formance based upon my demeanor observations and hisseeming equivocations and professed patchy memory, Iwas, by contrast, extremely favorably impressed by Weist,who demonstrated herself to be a highly persuasive witness.Under these circumstances, I credit Weist in preference toParker, whose statements not only presented to the employ-ees an economically doleful prospect in the event of union-ization, threatening to their jobs and livelihood, but withoutdemonstrated basis he also misleadingly portrayed theUnion as the seeming antagonist rather than the protago-nist of the employees' interests. At any rate, his threats tothe employees' jobs and their existing economic benefits inthe event of unionization were beyond the pale of permissi-ble fair comment, since they directly linked unionizationwith consequent detriment to employees' existing economicstatus and even with loss of their jobs.Crediting Weist, as indicated, it is found that this allega-tion of the complaint is established by a fair preponderanceof substantial credible evidence upon the record as a whole.6. Henry Yospur: March (complaint par. 5(l)(ii))Respondent's current Assistant Stock Supervisor HenryYospur, handling receipt and distribution of its merchan-dise-a rank-and-file stockman at the time of the events tobe described-is said to have been involved in still anotherinstance of unlawful economic threat during the interreg-num while awaiting the Board-conducted April election.According to Yospur, a most impressive, uncross-exam-ined witness who, because of his intervening promotion,testified at potential risk to his improved status, if not hisjob,2' swore that while on a company delivery truck with hissuperior, Shipping and Receiving Supervisor Jerry Severt,in March, Severt informed him that the Company hadasked him (Severt) to make out a scheduling for use in caseof unionization and that in that contingency Yospur wouldhave "zero hours" because of "[not] enough seniority."22Although Severt, a somewhat unprepossessing witnesswho is no longer employed by Respondent but whose21 See fn. 12, supra, and cases cited.22 Although it may well be that this remark, in March, throws a differentcoloration upon Severt's arguably comparable observation to Yospur in Feb-ruary, which I have already found, for reasons previously indicated, not tohave been violative of the Act, I tend to regard the earlier finding (supra, sec.DI) as one that should nevertheless stand, since I have some difficulty inrelating the later remark back to the earlier one to add coloration to theearlier remark for interpretative purposes.248 RIKE'S, A DIV. OF FEDERATED DEPT. STORESmother still is, claims that in the delivery truck it was Yos-pur who first expressed concern over how many hours hewould be working under an "available hours clause," Severtindicates that-for some reason unpersuasive to me-he(Severt) happened to have with him a sample scheduling,which he thereupon displayed to Yospur, and which he(Severt) thereafter "probably threw ... away." On cross-examination, Severt incredibly denied that he had evermade up, at management's request, the scheduling he con-cededly had on hand to show Yospur, claiming that man-agement had shown him "a contract" containing an "avail-able hours" provision, without, however, indicating that itor any counterpart would necessarily be contained in anycollective agreement which might be negotiated with theUnion here; and Severt would say no more-repeatedly-than "I don't believe so" or that he could not "recall" whenasked whether it was he (Severt) who brought up with Yos-pur the "available hours" provision. Finally, Severt oncross-examination acknowledged, seemingly watering downhis earlier denial on direct examination, that he merely doesnot "believe" he told Yospur that he would get "zerohours" under the indicated unionization-assumed schedul-ing.Clearly preferring and crediting the testimony of Yospurover that of Severt, upon the bases described as well as ontestimonial demeanor comparisons, I find the complaint al-legation in question, constituting an economic threat toYospur's job in the event of unionization, established by afair preponderance of substantial credible evidence uponthe record as a whole.7. Gregory Brown: March (complaint par. 5(i)(ii))An additional episode of alleged economic threat centersaround more alleged layoff remarks, tied to unionization,by Department Manager Patrick A. O'Connell to sportinggoods salesman Gregory A. Brown in March.2In support of this allegation, Sporting Goods employeeBrown testified that on March 31, at his departmentalmeeting, Department Manager O'Connell, in the context ofdescribing consequences of unionization, after stating that"61% of the regulars at Rike's Salem have been there for 5years or more and that 35 had been there since the storeopened" and that "from that point on" names of employeeswho worked for only "20 hours a week for X amount ofweeks" (i.e., part-time employees) "would be spit out of thecomputer so that they would be eligible to become a regu-lar" added that the employees "have it better or they hadmore now than what the union could get them," since "byFederal Law for negotiations, we would start at zero; wewould have nothing... the only thing union security wouldbe good for would be for layoffs.... We would have abso-lutely nothing and we would have to try to get what wecould ... we would start from scratch and lose everything,including our discount, vacations, etc.... some people be-lieve that they can actually keep what they have alreadyand if that is true, they'd be living in Utopia."Although Department Manager O'Connell, testifying asRespondent's witness, first substantially disputed the fore-going version, he later appeared to retreat from some of his: Date as amended at the hearing.earlier testimony by stating merely that "I do not recall it."Although he at first testified he read his employer's "FactSheets" (Resp. Exhs. 8a h) to his subordinates, he concededthat he added as a "fair thing to tell the employees," eventhough not contained in any of the "Fact Sheets," that"while negotiating the contract it starts at base zero and thebenefits are added," but he claims he reassured the employ-ees that "It]he benefits you now have will continue until thecontract is negotiated." O'Connell conceded that althoughhe informed the employees that "everything [would be] upfor negotiation," he nevertheless at the same time impressedupon them as "a flat fact" certain "standard" featureswhich he "assume[d]" would be in any contract-adverse, itis noted, to the employees, and seemingly constituting anunwarranted "assumption" calculated to sour the employ-ees on the Union, such as an assumed provision concerningseniority and jobs-professing to be unable to "remember"whether he informed the employees that these provisionswere likewise "up for negotiation." O'Connell concedes thatin all of his 30-odd meetings with subordinates on paidcompany time while awaiting the holding of the Board elec-tion, he did not merely read or read from the Company's"Fact Sheets" but also extemporized. O'Connell's testimonyconcerning these and related subjects (e.g., the Couture an-tiunion speech, supra) is to a degree characterized by pro-fessed recollective lapses. For this reason, in these aspects ofthe case, and after comparing testimonial demeanor asclosely observed, to the extent of inconsistency I prefer andcredit the testimony of Brown and find that O'Connell didindeed make the remarks here attributed to him, constitut-ing substantially misleading as well as economically threat-ening statements not privileged under the Act and accord-ingly unlawful, considering their total content, tone, andcontext. I do not credit O'Connell's testimony that he reas-sured the employees that their existing benefits would becontinued while at the same time warning them that-ac-cording to his own version-"while negotiating the contractit starts at base zero and the benefits are added." Althoughan employer may of course fairly inform his employees thatnegotiations include the levels of salaries and benefits,2' theexpressions here utilized, as found, in their totality and con-text and particularly in the framework of the surroundingcircumstantial congeries within which they must be as-sessed, were not merely significantly misleading but alsoconstituted potent economic threats reasonably calculatedto induce trepidation and fear in the employees that contin-ued adherence to the union and unionization would bringserious economic detriment and even job insecurity andloss-utterances plainly, in my view, unlawful under theAct.28. Jane Rousseau. March (complaint par. 5(f))Still another instance of alleged economic threat, alongthe same lines, involves Respondent's Small Wares Depart-24 Cf., eg., Computer Peripherals, Inc., 215 NLRB 293, 294 (1974).21 Cf., e.g., ,.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409 (1964):Plasironics, Inc., 233 NLRB 155 (1977); Coach and Equipment Sales Corp.,228 NLRB 440(1977); Peterson Builders, Inc., 215 NLRB 161 (1974); Saun-ders Leasing Svsrem, Inc., 204 NLRB 448, 454 455 (19731., enfd. in relevantpart 497 F.2d 453 (th Cir. 1974).249 DFU( ISIONS OF NAIIONAL LABOR RELATIONS BOARDment Manager Mary Ellen Light and her subordinate, plantsaleslady Jane Rousseau, also in March while awaiting theApril oard-conducted election.According to the testimony of Rousseau. DepartmentManager l.ight told three of her subordinates on the occa-sion in question that "i [the union] did come in, we wouldstart from n thing ..we would start with seniority if theunion came in. which meant that regulars would get themost hours and that ... that wouldn't leave any hours left....The regulars ...would get the hours and that thereprobably wouldn't be any left for the extras." Light alsostated that "she couldn't understand why we would want topay nine dollars a month for union dues when she felt thatshe saved three hundred dollars a year on her discount.""l.ight's related testimony is merely to the effect that she isunable to "recall" making the statements attributed to her,while at the same time conceding that she did not restricther remarks to her subordinates to her employer's "FactSheets" hut that she also extemporized, and that whatevershe might have said on these matters was "reference[d" byher to what she assumed would occur if the store becameunionized, based at least in part upon her construction ofthe contents of and her assumptions as to the applicabilityof three collective agreements elsewhere, furnished to herby management.While generally well impressed by Light. in view of herconfessed memorial lacunae in substantial matters andareas, and her vagueness in others, adding up to an unreli-ably eclectic recall faculty. I prefer and credit the describedtestimony of Rousseau, which was clearly and persuasivelydelivered and in part undisputed by Light. Accordingly, itis found that this allegation of the complaint is established.9. Lisa McKay: Last week of March (complaint par. 5(k))Yet another episode of alleged economic threat along thesame lines involves Respondent's Men's Department Man-ager Michael G. Rothberg and his subordinate, salesladylisa McKay.Paralleling testimony of other employees already re-U. un i:i McK , testificd that on M rch 28 she and 4 othern's )epartmnent emploCyees wi r assembled and ad-.,cssed by Dcpartment Manager Rothberg, who had a pa-pet in h is hand but also extetnporized stating that, in addi-tion to pcnalties to which employees could be subjected atlie ha nds of the Union, in the event of unionization thee'nployees "would have absolutely nothing: that we would:ltrt frolt I ro; that we would lose our 20%4 discount: thatthe extras would be the first to go.... "VWhile protessing inability to "recall" various statementsli itcd to hinm by McKay, Rothberg no longer in Re-p. Qindent'. cimploy disputed other portions of her testi-monny, while to a degree also ippearing to depart from thecontents of a pretrial affidavit furnished to a Board agent.Ile also professed -rather incredibly, to my mind an al-:* It would seem that this statement may fairly be construed to imply. andthat it as therefore calculated to suggest, to the employees hat unionia-tion could ell cost them their existing store-purchase discounts. hus con-,irliing the statement, hich is undisputed by ight, it clearly constituted anx. 'ohmic threat .isthin the Ac's proscription. (. e.g., Daris Wholesale Co..i,t, 165 NLRB 271 (1967) Buda Sychoelikopf Products, Inc.. 164 NI.RB(th) ( l17).most total lack of recall of the unusual and seeminglymemorable episode, at which he was present, involving theCouture antiunion speech, recounted above.While I was in certain respects not unfavorably im-pressed by Rothberg, the choice between the weight of thetestimony of McKay-a highly impressive, forthright, anduncross-examined witness and the patchy recollections ofRothberg is clear, in the framework of their comparativetestimonial demeanor within the context of the case as awhole. I credit McKay, and accordingly find this additionalinstance of economic threat established.10. Frieda Hensley, et al: April 9 1977 (complaint par.5(h) (iii))A 10th and final episode of alleged economic threat, akinto those already considered, involves a speech by StoreManager Gary E. Molin to assembled employees on April9. 5 days prior to the Board-conducted election, at whichMolin is alleged to have threatened employees with loss ofexisting benefits and layoff of "extras" if the Union suc-ceeded in its organizational campaign.No proof was submitted concerning any episode on April9 of the nature described. In his post-trial brief (p.l 1), Gen-eral Counsel concedes that this allegation is misdated andsubsumed within Complaint paragraphs 5(h)(i) and (ii)dealing with February 26. The latter paragraphs have al-ready been considered and disposed of supra, section D,2,and paragraph 5(h)(iii) may therefore be regarded as sur-plusage.In view of the foregoing, I find that the violation thusalleged to have occurred on April 9 has not been estab-lished, and Respondent's motion to dismiss paragraph5(h)(iii) of the complaint should be granted.E. Offer To Adjust Employee Grievances in Case ofEmplovees' Abandonment of Union Support: March-April(complaint pars. 5(b)(i) and 5(d))The complaint further alleges two instances of offers byRespondent to adjust employee grievances if employeeswould abandon the Union or dissuade other employeesfrom voting for the Union.I. James C. Gilroy: l.ast week of March (complaint par.5(b)(i))According to the complaint, during the last week ofMarch, Respondent's Dresses and Coats Department Man-ager Margaret J. Ford offered to adjust employee griev-ances if employees would abandon their support of theUnion. If true, this would be violative of the Act. Cf.N.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409 (1964):N.L.R.B. v. The Brolqhill Company, 514 F.2d 655, 657 (8thCir. 1975); N.L.R.B. v. Crown Can Co., 138 F.2d 263, 267(8th Cir. 1943), cert. denied 321 U.S. 769 (1944).This alleged episode involves Respondent's housekeepingor maintenance employee James C. Gilroy, about whosecredibility I have already commented favorably. Accordingto Gilroy, around the end of March, in the course of hisconversation with Department Manager Ford, which has250 RIKE'S, A DIV. OF FEDERATED DEPT. STORESalready been described (supra, sec. B,3). Ford "told me thatthe housekeeping group can get many benefits from themanagement if we went about it in the right way ... [and]that the union cannot give you certain advantages thatmanagement can.... AlII you have] to do [is] get yourselftogether and know what you want[edl to do and present itto them...." Gilroy's testimony was not cross-examined.Concerning the foregoing. Ford professed to be able totestify only that, although she did "recall something of aconversation" with Gilroy in her office around the time inquestion, "I really don't remember the whole conversation"and, pressed further, that she allegedly had an extremelyshallow recollection of the conversation. although later shedenied telling Gilroy that employees could gain things frommanagement without the Union.Considering Ford's concededly defective recollectivepowers and my own comparisons of testimonial demeanorof Ford in contrast to Gilroy, I credit the described testi-mony of Gilroy and find the complaint allegation in ques-tion established by a fair preponderance of substantialcredible evidence upon the record as a whole.2. Frieda Hensley: Late March Early April (complaintpar. 5(d))A second alleged instance of the same variety revolvesaround Respondent's Operating Superintendent John A.Johnson and its now cashier-clerk Frieda Hensley.According to Hensley, around April 1-2 weeks beforethe Board-conducted election while she was at workstraightening out shirts, Operating Superintendent Johnsonapproached and asked her if she was happy. She answeredthat she would be in about 2 weeks, after the employees hadtheir union vote.2Johnson asked her. "Why do you want aunion?" She informed him that although she had workedfor Respondent for 19 years she still had no seniority, usu-ally worked 2 nights a week, and had had her vacationallowance reduced from 40 to 35 hours, and that on her"review" some objectionable notation (apparently errone-ous or offensive to her) continued to be carried thereon. Shereminded Johnson that he was new at the store, and toldhim he did not know what had been going on there foryears. Johnson assured her that the objectionable notationwould be removed from her record and her night hoursreduced; both of these promises were kept. When Johnsonsaid he would "make everything all right." Hensley re-sponded that it was "too late ...the horse is out of thebarn]," to which Johnson seemingly implied there could bea new or "another horse." Johnson also added that "if youwill work with me and talk to your coworkers about theunion, I promise you things will be honey." After a lengthyappeal along these lines, Hensley declined to accept John-son's invitation or to be the bearer of these tidings.Johnson's version of the foregoing is, essentially, that itwas Hensley who really opened up the conversation andthat, although he does recall Hensley's mention of a "horsebeing out of the barn," he scrupulously avoided all discus-sion with her on these subjects and in no way asked or27 Hensley. an early union card-signer. had been openly active in unionhandbilling.suggested to her that she work with him or carry any kindof message such as described above to her coworkers.Since I was extremely favorably impressed with the testi-monial demeanor of Hensley, as she testified openly andwith evident sincerity, but not similarly impressed withJohnson's demeanor as he testified concerning the episodein question (which, even according to his recollection.lasted 20 minutes, it being further noted that in his pretrialaffidavit Johnson failed to mention the conversation -hisexplanation for this, at the hearing. being that he did notconsider it to be "relev ant' and that he was not "asked"). aswell as somewhat equivocatingl and evasively concerningother matters. I credit Hensley's version and accordingl,find the complaint allegation in question established hb afair preponderance of substantial credible evidence uponthe record as a whole.F. (9f er o(' Prooiitiol o Fimpl Ovee if EmpIree W 3mldSpeak Out Agamist. Union: Ap.ril (ct'niplaiw par 5(jpii})The complaint additionally alleges that on or aroundApril I Respondent's Department Manager Philip R.Parker (Budget Men's, Domestics, ('hildren's. and Boys'Department) also violated Section 8(a)( 1) by ofTering a pro-motion to an employee if the employee V, ould speak outagainst the Union.In support of this allegation, the credited testimony2 oftRespondent's budget store lead draperies saleslady LoisWeist, an early union member as well as active union solici-tor and Organizing Committee member, establishes thataround April I she was called to her Department ManagerParker's office for her "review,":2 during the course ofwhich he indicated she had an undescribed "problem" withsome of' her coworkers, but that she was nevertheless slatedfor a 17-1/2-cent hourly increase. When she expressed sur-prise at the size of the raise, which exceeded the 15 centsshe thought was the maximum. Parker informed her that heexpected her "to talk out against the Union." When sheexpostulated "what my friends would think ...I was theleader ... I just couldn't do that," Parker told her that "it'[you] did, [you] would get a promotion." Weist respondedthat it was "a little late to do that since I was a unionorganizer," to which Parker replied that "it was never toolate" and suggested she take a course or courses at a localcollege. Weist declined to take any further courses, havingalready completed II courses without advancement. Per-sisting, Parker indicated that he "knew" that "ift [ou] said2 Although Department Manager Parker substantially denied that he eserasked Weist to speak out against the Union, based upon comnparatisc testi-monial demeanor observations and because of other negative features OIParker's testimonial yield (see, e.g., fn. 29, in/ra), I have no hesitancy inpreferring and crediting the testimony of Weist. I flatly do not credit Parker'stestimony that it was Weist who expressed misgivings to him about theUnion, did not know what to do. and was apprehensive about what herfriends would think if she made an about-face. Impressed as I was withWeist's testimonial sincerity I would have great difficult); in believing thatshe would make the kind of remarks to Parker attributed to her by him.29 Testifying as Respondent's witness, on cross-examination DepartmentManager Parker conceded that this particular "review" of Weist occurredlong before the "Oct. 1977" (Resp. Exh I) when t was due and for the firsttime in the history of the Company in less than 6 montihs but, instead. wasadsanced, fr an unexplained reason. to 2 weeks before the Board-conductedelection of April 14251I DECISIONS OF NATIONAL LABOR RELATIONS BOARD[you] would talk out against the union, that [you] would doit .... [I know you have] the Budget Store in [your] hippocket and everybody in the store would listen to [you]because anybody that had been at a job for 20 years wouldhave to know an awful lot of people."Crediting Weist, as indicated, it is accordingly found thatthis allegation of the complaint is established by a fair pre-ponderance of substantial credible evidence upon the rec-ord as a whole. Cf., e.g., Heck's, Inc., 166 NLRB 674, 678(1967).G(. Ofier of Financial Assistance to Employee To DissuadeOther Employees From Voting /or Union: April I(complaint par. 5(j)(ii))General Counsel also takes the position that the forego-ing conversation between Respondent's Department Man-ager Parker and Lois Weist (supra, sec. II, F) constituted anoffer of financial assistance by Respondent to Weist to payher way at school for the course or courses Parker suggestedshe take if Weist would dissuade fellow employees fromvoting for the Union.Accepting Weist's version of the conversation in ques-tion, I cannot agree. To begin with, in this aspect of theconversation, the possibility of promotion in the context ofan additional course was tied to successful completion ofthat with other courses and therefore to acquisition of addi-tional job-related educational qualifications. Furthermore,Weist had previously completed I I other courses, at Re-spondent's expense, and Parker had as early as October1976 discussed further education and courses with Weist.Moreover, with respect to the additional course or coursessuggested by Parker on the occasion in question, Weist con-ceded that she was unable to recall any indication byParker that Respondent would pay for it. In view of theseadmissions by Weist and the previous history of company-defrayed, job-related tuition for Weist totally unrelated toantiunion activity of any kind, I am unable to find or inferfrom Parker's conduct on the occasion in question that Re-spondent thereby offered Weist financial assistance in thisregard for voting against the Union, as alleged in the com-plaint paragraph in question.H. Physically Restraining and Attempting To ObtainPersonal Property of Employee Supposedly Relating toEmployees' Union Activities: April 5 (complaint para.5(j)(iv))The complaint further alleges that on April 5 Respon-dent's Department Manager Parker physically restrainedand attempted to obtain personal property of an employeesupposedly related to employees' union activities. The em-ployee involved was Respondent's cosmetics salesladyFrancine A. Harvey.The incident in question has already been described (su-pra, "II,C"). It involved the episode when DepartmentManager Parker pursued Harvey around a clothes rackwhen Harvey, on her breaktime, sought to solicit the signa-tures, on an employees' concerted organizational document,of two of Parker's subordinates during their working time.While it is true that Parker did indeed question Harvey,pursue her, and lay a restraintful hand or hands upon her inorder to obtain the document in question-which Harveythereupon released to Parker-it is also true that Harvey'saction was in violation of Respondent's concededly lawful(although disparately applied, as found supra, "II,C") no-solicitation rule, since (unlike Harvey) Parker's two subor-dinates were not on nonworking time. Cf. Mason & Hanger-Silas Mason Co., Inc. v. N.L.R.B., 167 NLRB 894 (1967),enfd. in relevant part 405 F.2d I (5th Cir. 1968); Clear LakeHospital, 223 NLRB 1 (1976); Emerson Electric Company,177 NLRB 75, 78 (1969); Threads-Incorporated, 124 NLRB968, 976-977 (1959). Under the circumstances, Parker hadthe right to inquire of Harvey what she was doing in hisdepartment, as well as to ask her to show him the paper shewas soliciting or had solicited his subordinates to sign dur-ing their working time. While Parker perhaps used ungen-tlemanly measures, in taking hold of Harvey to accomplishhis purpose of viewing the document, it cannot be said thatthese measures were under the circumstances violative ofthe Act, inasmuch as Parker did not offend the Act in de-manding to know what "business" Harvey was seeking totransact with his subordinates during their working time,and particularly since it appeared to be-as it indeed was-in violation of Respondent's valid no-solicitation rule.I find that Parker's action under the circumstances de-scribed did not constitute a violation of Section 8(a)(1) ofthe Act, and accordingly grant Respondent's motion to dis-miss this allegation of the complaint.I. Physical Assault on Employee To Coerce Employee ToVote Against Union: AprilP0 (complaint par. 5(m)(iii))The complaint finally alleges that in April Supervisor ofSecurity Billie M. Shortt physically assaulted an employeewhile instructing her to vote against the Union. The em-ployee in question was Respondent's former shipping, re-ceiving, mailing, and relief security clerk Julia Anne Boo-her.Booher, a member of the union organizing committeeand a union handbiller over a 4-month period, testifiedcredibly that on April 13, the day before the Board-con-ducted election, while going down a store hallway, Respon-dent's supervisor of security, Billie Shortt-observed by meat the trial to be a seemingly powerfully built woman-firmly seized Booher by the arm, shook her fist in Booher'sface, and angrily warned Booher, "Julia, you'd better voteno for the union because if you don't, just remember,you've got to work with me in the back." The testimony ofBooher, an excellent witness who stood up extremely wellon lengthy, prodding cross-examination, was adequatelycorroborated by employee Weist, who observed the de-scribed incident.Shortt's testimony concerning the incident, credibly re-counted in detail by Booher and Weist, is, "I don't recallthat incident."Crediting the described, corroborated, and uncontra-dicted testimony of Booher, I find the incident in question,constituting a coercive and restraintful interference andthreat against Booher to influence her to vote against theUnion, established by substantial credible evidence.30 Date as amended at the hearing.252 RIKE'S, A DIV. OF FEDERATED DEPT. STORESUpon the foregoing findings3and the entire record." Istate the following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. Through its actions in coercively interrogating em-ployees concerning their union views, sympathies, and ac-tivities (II,B, supra), in disparately enforcing its no-solicita-tion rule (II,C, supra), in making threats of loss of economicbenefits and of layoff in the event of employees' continuedadherence to the Union or of unionization (II,D, supra), inoffering to adjust employee grievances in case of employees'abandonment of union support (II,E, supra). in offeringpromotion to an employee if the employee would speak outagainst the Union (II,F, supra), and in physically assaultingan employee to coerce the employee to vote against theUnion in a Board-conducted election (11,I, supra), under thecircumstances described and found in II, supra, Respondenthas interfered with, restrained, and coerced employees inthe exercise of their rights under Section 7 and continues soto do in violation of Section 8(a)( 1) of the Act.3. The aforesaid unfair labor practices and each of themhave affected, are affecting, and, unless permanently re-strained and enjoined, will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.4. It has not been established that Respondent violatedthe Act in the respects set forth in paragraphs 5(m)(i) and(ii) (11,A, supra, surveillance), 5(e) (11,B,I, supra, interroga-tion as to February 1977 only), 5(l)(i), 5(i)(i), and 5(h)(iii)(II,D,l; II,D,3; and II,D,10, supra, threats of loss of eco-nomic benefits and of layoff), 5(j)(ii) (11,G, supra, offer offinancial assistance (schooling) to employee to dissuadeother employees from voting for the Union), and 5j)(iv)(11,1, supra, physically restraining and attempting to obtainpersonal property of employee supposedly relating to em-ployees' union activities) of the complaint in Case 9-CA-11287-1, and those allegations of said complaint should bedismissed.REMEDYHaving been found to have violated Section 8(a)(l) invarious respects, Respondent should, as is customary incases of this kind, be ordered to cease and desist from thoseand similar violations of the Act and to post the usual infor-mative Notice to Employees."THE REPRESENTATION CASEAs already indicated, certain union objections to the Em-ployer's conduct said to have affected the results of theHI See Appendix A [omitted from publication] for tabular resume of find-ings cross-referenced to complaint subparagraphs.Respondent's proposed findings and conclusions are allowed only to theextent not inconsistent with the findings and conclusions made and con-tained in the within Decision.t2 Including Resp Exh. 17-ldent., which, being conceded by the ChargingParty Union to be "essentially accurate" (November 17 union counsel letterto the judge), is hereby received in evidence.I No bargaining order is sought by the General Counsel (although sug-gested by the Union) or would be appropriate, among other reasons becausethere was no claim or proof of majority representative status of the Union atany time.April 14 Board-conducted representation election are,through consolidation (Case 9 RC 11876), also here for de-termination. In that election, as aforenoted,4 a majority ofvotes was cast against union representation. In its objec-tions, the Union claims the election outcome was attribut-able to unlawful acts of the Employer, most of which havebeen discussed supra, during the interval between the filingof its election petition (January 20) and the election (April14). The objections, timely filed (April 19), were preliminar-ily considered by the Regional Director in his September 2Supplemental Decision and order consolidating cases anddirecting hearing, after his issuance (June 30) of the com-plaint in the underlying unfair labor practices proceeding(9-CA- 11287 I) dealt with supra.Since of the objections interposed only 5, plus a catch-all"other conduct," have been referred," only theseAneed beconsidered here.The substance of all objections (3. the first one so num-bered: disparate enforcement of no-solicitation rule: 3, thesecond one so numbered: unlawful interrogation: 4: unlaw-ful threats: 5: unlawful offer of economic benefits for rejec-tion of Union), except for Objection 2, has already beendealt with supra, in the underlying unfair labor practicescomplaint case (9-CA 11287 1), and it is unnecessary toredetail those matters here. Some additional, cumulativeproof-also unnecessary to detail here, in view of findingsalready made-was also supplied by Petitioner/Union insupport of these objections. Objection 2 is to the effect thatthe Employer conducted unlawful surveillance over the vot-ing process, area, or its adnexae, by stationing supervisorsand security personnel in impermissible proximity to thepolling area.)' While this objection, if established, couldconstitute an infraction of the Board's antielectioneeringstandards sufficient to warrant setting aside of the election(cf., e.g., Milchem, Inc., 170 NLRB 362 (1968), with whichcf. Mclndustries, Inc., 224 NLRB 1298, 1299-1300 (1976)and Threads-Incorporated, 124 NLRB 968, 979-980 (1959)),in view of the more than ample establishment of the re-maining objections-mandated by the findings which havebeen made supra in the underlying CA case." it would serveno necessary or useful purpose here to engage in a review ofthe extensive, highly detailed, and hotly contested minutiaeFn. I, supra." It is to be noted that the Petitioner Union's six objections (dated April19) contain two objections numbered "3" and that the Regional Director'sSupplemental Decision (September 2) seems to compound this error by re-numbering those objections to be seven instead of six. Herein, for the sake ofclarity, we shall adhere to the numbenng in the original objections, distin-guishing between the two objections there numbered "3" by refemng to thefirst as "Objection 3 (the first one so numbered)" and to the second as "Ob-jection 3(the second one so numbered)."` Objections I and 6 (i.e., 6 in the Petitioner Union's numbering systembut 7 in the Regional Director's numbering system) have not been referredhere, having been overruled by the Regional Director."7 And also that the Employer appointed a confidential employee from itspersonnel department as its election observer: but this aspect of Objection 2was overruled and not referred here by the Regional Director.1" Since the standards required by the Board for maintenance of the "labo-ratory ... conditions" (General Shoe Corporation, 77 NLRB 124. 127 (1948))it desires for its elections are less exacting than those required for proof ofunfair labor practices violations, proof of the latter, if the same or closelyrelated, aforriori establishes noncompliance with the election standards. Dal-Ter Optical Co, 137 NLRB 1782, 1786-87 (1962). See also Super ThriftMarkets, Inc., 233 NLRB 409 (1977).253 I)E.(ISIONS OF NATIONAL LABOR RELATIONS BOARDof' prooft presented by each side with regard to Objection 2,since, whether sustained or overruled, the remedy herewould be unaffected.It is accordingly recommended that, for reasons alreadyexplicated in detail in underlying ('ase 9 CA 11287- 1. su-/r. Petitioner UJnion's Objections 3 (both so numbered). 4,and 5' be sustained and that Objection 2 be dismissed asmoot.*Ihe sustaining of these objections of course requiresthe inalidation of the April 14 election and the holding ofa new election at a time and under circumstances which areappropriate, in accordance with the Board's standards andpractices in cases of this nature, and it will be accordinglyso recommended to the Board.UIpon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this consolidated pro-ceeding, and pursuant to Section 10(c) of the Act, there ishereby issued the following recommended:ORDER4'It is hereby ordered that Rike's, a Division of FederatedDepartment Stores. Inc., Respondent herein, its officers.agents, successors, and assigns, shall:I. ('ease and desist from:(a) Interrogating its employees concerning their or otheremployees' union views, sympathies, activities, voting inten-tions, or other protected concerted activities, in interferencewith, or coercion or restraint of: their exercise of' any rightunder the National abor Relations Act, as amended.(b} IDiscriminatoril) or otherwise in violation of the Actenforcing or applying, against any of its employees exercis-ing or seeking to exercise any right under said Act, any rule,requirement, policy, or practice forbidding, proscribing, orlimiting solicitation by employees on Respondent's businesspremises.(c) Threatening, expressly or impliedly. the cessation,cancellation, withdrawal, removal, loss, or diminution of'any existing job-related economic benefit (including but notlimited to employee discounts on purchases at Respon-"V As well ias "other actions and conduct" of the mploser described andfound in the within unfair labor practices case to have comprised violationshetween the date iof the petition and the election.*' Respondent's molion to strike out and/or dismiss Objection "2- (as wellais so much of coimnplain par. 5(ni)i) as ma relate to alleged election daysurveilllnace) is accordingly dismissed as moot-While recommending. for the reasons indicated. that this particular objec-tion be dismissed as m(oot. in good conscience and to avoid possible repeti-tion I cannot let the occasion pass without commenting that. were I to haveconsidered this objection in all of its factual and legal ramifications andcomplexities as ultimately tendered by the parties. I doubt that I would havebeen receptive to Molin's explanation that he was where he claims he was. inrelation to the voting place, only because he was making his customaryrounds of the store t Such an "explanation" could also justiry" an Employ-er's intrusion into the polling rsm itself.) Common sense (as distinguishedfrom "Mondav morning quarterbacklingl" Molin's disdainful phrase tojustify his failure to abort or intercept employee (outure's earlier describedantiunion speech itl the podium at the company business assemblage of em-ployees on paid company time) would appear to dictate that, even if Molin'susual roulte carried hiil to, past oir near the voting area. he should steer clear)it ai a election time.J1 In the event ito exceptions are tiled as provided b Sec. 1024h of theRules and Regulalions of the National Labor Relations Board, the findingsand conclusions. s ell as the recommended Order which follows herein,shall, as provided In Sec. 102.48 o those Rules and Regulations, be adoptedby the Board and become its indings. cnclusions. and Order, and all bjec-tions thereto shall he deemied aised for all purposes.dent's store), threatening layoff or discharge or adverse al-teration of job status, or threatening any other form of re-prisal for union adherence, support, or voting, selection of aunion as collective-bargaining representative, or in theevent of unionization.(d) Offering to adjust job-related grievances of employ-ees in return for employees' refraining from or abandoningunion support, dissuading other employees toward suchend, or voting for the Union in any Board-conducted elec-tion, or for exercising or seeking to exercise any other rightunder the Act.(e) Offering, tendering, or holding out to any employeethe prospect of job promotion in the event the employeewould speak out against union or protected concerted ac-tivity or cease his or her exercising or seeking to exerciseany right under the Act.(f) Physically assaulting, restraining, coercing, or other-wise unlawfully interfering with any employee in connec-tion with the employee's free and untrammeled right to votein accordance with his or her conscience in any Board-conducted election or otherwise to exercise or seek to exer-cise any right under the Act.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to self-organization; to fborm, join, or assist any labororganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mu-tual aid or protection: or to refrain from any and all suchactivities.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:(a) Post at its Salem Mall store location (5200 SalemAvenue, Dayton. Ohio, including leased department prem-ises and locations there42), copies of the attached notice toemployees marked "Appendix B."4Copies of said notice,on forms provided by the Board's Regional Director forRegion 9. shall. after being duly signed by Respondent'sauthorized representative, be posted by Respondent imme-diatelv upon receipt thereof, and maintained by it fr 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. REasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notiffy said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.11 I t'RrIIER )ORI)ERED that the allegations of para-graphs Se. 5h)(iii), 5i(i). 5j)ii), 5j)(iv), 5(1)(i), 5(m)(i), and5(m)(ii) of' the complaint herein dated June 30, 1977, inCase 9 CA 11287 1 be. and they hereby are, dismissed.AND II IS lFREBIY R('OMMENDED that in Case 9-RC11876 the Board issue an Order sustaining Petitioner": See description of appropriate bargaining unit in Regional [)irector'sSeptember 2, 1977. Supplemental Decision, fn. I.° In the event that this Order is enforced by a judgment of a United States('ourt of Appeals, the words in the notice "Posted by Order of the NationalLabor Relations Board" shall read "Posted Pursuant to a Judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board"254 RIKE'S. A DIV. OF FEDERATED DEPT. STORESUnion's Objections 3 (both so numbered). 4, and 5 to em-ployer conduct affecting the results of the statutory repre-sentation election held on April 14, 1977, overruling Objec-tions I and 6, and dismissing Objection 2 as moot; settingaside said election and its outcome; and directing that anew election be held as soon as feasible. under the supervi-sion of the Regional Director for Region 9 and at such timeas the Regional Director deems that circumstances permitfree choice of bargaining representative."I In the event Respondent refuses or fails to comply Alth the terms of theOrder in Case 9 CA 11287 I, I recommend that said Regional )irector alsohe authorized to conduct the nes election herein recommended, upon nril-ten request of Petitioner Union Ideal BakAin ( or..iam oi ! l7nncisee. I, 143 NL.RB 54. 554. In 9 (196h3255